UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6502


JABBAR JOMO STRAWS, a/k/a Jabbar J. Straws,

                Petitioner – Appellant,

          v.

MR. ROBERT M. STEVENSON, III, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Bruce H. Hendricks, District
Judge. (5:13-cv-03484-BHH)


Submitted:   August 28, 2015                 Decided:   September 9, 2015


Before GREGORY and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jabbar Jomo Straws, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jabbar Jomo Straws seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The   district   court    referred    this   case   to   a   magistrate     judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                   The magistrate

judge recommended that relief be denied and advised Straws that

failure    to     file     timely,      specific     objections       to     this

recommendation could waive appellate review of a district court

order   based    upon    the    recommendation.     Although     Straws     filed

timely objections to the magistrate judge’s recommendation, the

district court determined that the objections were nonspecific,

and thus did not conduct a de novo review of any portion of the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                     Wright v.

Collins,   766 F.2d 841,    845-46    (4th   Cir.     1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).             To qualify as specific, a

party’s objections to a magistrate judge’s recommendations must

“reasonably . . . alert the district court of the true ground

for the objection.”            United States v. Midgette, 478 F.3d 616,

622 (4th Cir. 2007); see also United States v. Benton, 523 F.3d
424, 428 (4th Cir. 2008) (same).              Straws has waived appellate

                                        2
review by failing to file specific objections after receiving

proper   notice.       Accordingly,    we    deny     a    certificate   of

appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in     the   materials   before

this court and argument would not aid the decisional process.



                                                                 DISMISSED




                                   3